Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 24 March 2022. Claims 1-4, 7-14 and 17-20 are pending and have been considered as follows.
Response to Arguments
	Applicant’s arguments with respect to the Drawings objections regarding the reference numbers (34), (40), (42), (50), (52), (54), (55) as set forth in the office action of 03 January 2022 have been considered and are persuasive. Therefore, the Drawings objections regarding the reference numbers (34), (40), (42), (50), (52), (54), (55) as set forth in the office action of 03 January 2022 have been withdrawn.
Applicant’s arguments with respect to the Drawings objections regarding the descriptive text labels for Figure 5 as set forth in the office action of 03 January 2022 have been considered and are NOT persuasive. Examiner may require (is allowed to require) descriptive text labels and in the present application, Examiner is requiring descriptive text labels for Figure 5. See Drawings objections below.
Applicant’s amendments and arguments with respect to the Specification objections as set forth in the office action of 03 January 2022 have been considered and are persuasive. Therefore, the Specification objections as set forth in the office action of 03 January 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the Claim Objections to claims 5, 6, 15, 16 and 19 as set forth in the office action of 03 January 2022 have been considered and are persuasive. Therefore, the Claim Objections to claims 5, 6, 15, 16 and 19 as set forth in the office action of 03 January 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-4 and 7-10 under 35 USC 112(b) as set forth in the office action of 03 January 2022 have been considered and are NOT persuasive. Applicant has not amended claim 1 in accordance with the 35 USC 112(b) rejections as set forth in the office action of 03 January 2022. See 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claims 11-14 and 17-20 under 35 USC 112(b) as set forth in the office action of 03 January 2022 have been considered and are persuasive. Therefore, the rejection of claims 11-14 and 17-20 under 35 USC 112(b) as set forth in the office action of 03 January 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-4, 7-14 and 17-20 under 35 USC 101 as set forth in the office action of 03 January 2022 have been considered and are NOT persuasive. Specifically, Applicant argues:
Applicant notes that claims 5-6 and 15-16 as filed require the use of a trained Neural Network architecture for correlating detected text to the next waypoint on the map of the terrain. As understood by one skilled in the art, the use of a trained Neural Network architecture, embodies artificial intelligence (AI). Furthermore, the use of such AI to perform correlation of detected text to a particular waypoint on the map of a terrain requires a purposefully structured and programmed electronic controller. The subject limitations have been incorporated into respective independent claims 1 and 11. As such, the claimed correlating the detected text to the next waypoint on the map of the terrain includes using a trained Neural Network architecture amounts to more than mere instructions capable of being performed manually, in a human mind, or by a generic computer. Moreover, the use of AI enabling the particularly claimed solution is not an insignificant extra solution activity. Therefore, claims 1 and 11 as amended do not recite an abstract idea under 35 U.S.C. § 101. 
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The current amendments to the “correlating …” limitation result in the “correlating …” limitation no longer being interpreted as an abstract idea; however, such limitation, as currently amended, is now an additional element which is insignificant extra solution activity and does not integrate the judicial exception into practical application because it is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer, processor and/or machine to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See 35 USC 101 below for further explanation.
Applicant’s amendments and arguments with respect to the rejection of claims 1-4, 7-14 and 17-20 under 35 USC 103 as set forth in the office action of 03 January 2022 have been considered and are NOT persuasive: 
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner points to the paragraphs below of Tran and Arunachalam (emphasis added) which teach/suggest each and every limitation directly argued by the Applicant, under broadest reasonable interpretation. 
Tran:
[0027] … a method for navigation includes using a trained neural network to make driving decisions for an autonomous car; conforming to one or more traffic rules on driving speed or lane changing, and reasonably ignoring the one or more traffic rules during an imminent accident, wherein a reasonableness of the overruling is determined by featuring a plurality of vehicle sensor parameters and traffic and weather conditions, and applying a law neural network trained on traffic case law or legal precedent to make the reasonableness decision.

[0122] The camera captures the image, in which a portion of the image includes the entirety of the bike lane with or without traffic sign. The traffic sign is, for example, a stationary polygon which contains information regarding a route. Traffic signs may be differentiated according to various traffic sign types. Examples of types of traffic signs are regulatory signs (e.g., ‘stop’ sign, ‘yield’ sign, speed limit signs), warning signs (e.g., ‘slippery when wet’, ‘winding road ahead’, ‘construction ahead’), guide signs (e.g. route marker signs, freeway signs, welcome signs, recreational signs), street signs, etc. Additionally, the image may contain metadata information, e.g., date, time, camera settings, etc. A portion of the image corresponding to the traffic sign is identified. As mentioned prior, the traffic sign is, for example, a stationary polygon such that it may be defined by its vertices. To identify the portion of the image corresponding to the traffic sign, an image classification model determines a location in the image that corresponds to the traffic sign. The image classification model also determines a polygon with minimal vertices which still encompasses the entirety of the traffic sign. In one or more embodiments, the image classification model utilizes a GAN neural network to partition the image and more effectively locate the portion of the image which corresponds to the traffic sign. Additionally, the image classification model could implement additional layers in its convolutional neural network for identifying text within the traffic sign ...
[0123] The system includes capturing a point cloud from a vehicle street view and converting the point cloud to a 3D model; applying a trained neural network to detect street signs, cross walks, obstacles, or bike lanes; and update a high definition (HD) map with the neural network output.
[0124] ... The system can apply the neural network for detecting people or bicycles in the bike lane, detecting traffic lights. Text on the street can be detected and then converted into a rule, for example no crossing rule or stop. The system can detect the cross walk by detecting bars between two facing street sides. A concrete or painted street divider can be detected. The system includes detecting a street curb or railways on a street. The system can detect a transition zone from a street to grass or pavement and identifies the beginning of the lane by applying a minimum lane width as required by regulation. When parking areas are identified by detecting a series of white bars longer than a predetermined threshold (length of the smallest car), the system can update the HD map. A bike parking structure (such as a stand with a series of vertical wheel receiving bars) or markings for bicycles/motorbikes can be detected. The system can detect pedestrians on a sidewalk as confirmation that the concrete is a sidewalk ...

Arunachalam:
[0037] Matching features in the image may include performing machine learning, edge detection, object recognition, and/or other image processing to compare features in the captured images with known emergency-related features. The known emergency-related features may be stored in a database that is local to and/or accessible by the in-vehicle computing system and/or other processing system performing the feature matching. Features in the images may be considered to be a match to a known emergency-related feature when an overlap between the given known and imaged feature is above a threshold (e.g., at least 70% of a given known feature is identified in the captured images) and/or when a confidence level output of a machine learning feature matching algorithm is above a threshold (e.g., the algorithm outputs an indication that a given imaged feature is at least 70% likely to be the associated known feature ...

Examiner notes that while the claim limitations being mapped to Tran and Arunachalam might not be word for word repeated in such references; such claim limitations and their concept, under broadest reasonable interpretation, are taught and suggested by Tran and Arunachalam as one of ordinary skill in the art would find obvious in the above paragraphs (emphasis added). Examiner further notes that the primary reference, Tanaka, discloses each and every limitation of claim 1 including the limitation “correlating, via the electronic controller, the detected text to the next waypoint on the map of the terrain” (see at least Tanaka Figure 4, [0029], [0032], [0033], [0036] and [0046]); the only limitations missing from Tanaka are that correlating can include using a trained Neural Network architecture having/including the rest of the limitations directed to a neural network architecture which are all taught and suggested by Tran and Arunachalam. As such, one of ordinary skill in the art, looking at Tanaka which focuses on correlating would have find it obvious to modify Tanaka by Tran which teaches that correlating can include using a trained neural network architecture with the specifics recited in the present claim in order to maximize the efficiency and reliability of the overall system. It would have also been obvious to one of ordinary skill in the art to include the limitations taught and suggested by Arunachalam regarding the neural networks being trained together to output a mask score in order to maximize the safety and reliability of the overall system since the disclosure of Tanaka as modified by Tran includes using a trained Neural Network architecture.
Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels. Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see Fig. 5)  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the detected text” in line 11. Since the previous limitations is directed to detecting only an image frame and such image frame is directed to displaying a text indicative of the next waypoint; it is unclear, to the Examiner, whether Applicant is referring back to the same “text” in line 10 or not. As such, there is insufficient antecedent basis for such limitation in the claim. Examiner suggests amending claim 1 similar to claim 11. Examiner further notes that if Applicant decides to amend claim 1 similar to claim 11 by amending “the detected text” to instead recite “the text”; then the similar instances (“the detected text”) in line 21 of claim 1 and line 2 of claim 7 should also be amended accordingly (“the text”).
Claim 1 is indefinite because of the recited limitation “correlating, via the electronic controller, the detected text to the next waypoint on the map of the terrain includes using a trained Neural Network architecture having a unified Neural Network structure configured to recognize the image frame and including: a fully-convolutional first Neural Network”. Based on the specification and previously presented claims 5 and 6; Examiner understands that 1) the Neural Network architecture is a unified Neural Network structure; 2) the unified Neural Network structure is configured to recognize the image frame and 3) the unified Neural Network structure includes a fully-convolutional first Neural Network and a convolutional second Neural Network. Due to the current wording of claim 1 as emphasized above, it is unclear, to the Examiner, what each part of the limitation is directed to, specifically the “having … and including …” limitations (If Applicant amends claim 1 to clarify such limitations according to the specification as noted above by the Examiner, Examiner suggests for Applicant to amend claim 11 in the same manner to keep an overall consistent language).

Claim 14 recites the limitation “the detected text”. There is insufficient antecedent basis for such limitation in the claim. Examiner suggests amending “the detected text” to instead recite “the text” to avoid indefiniteness and keep an overall consistent language.

Claims 2-4 and 7-10 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 11 recite “determine a current position of the vehicle relative to the terrain; [determining/determine] a location of a next waypoint on the navigation route and relative to the current position of the vehicle …”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data received and/or detected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the received and/or detected data could determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 11) that the various steps are being executed in a system does not take the limitations out of the mental process grouping. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1 and 11 “[A system for] vehicle navigation using terrain text recognition, [the system comprising: an electronic controller arranged on a vehicle and having access to a map of a terrain; a global positioning system (GPS) in communication with the electronic controller; and a sensor arranged on the vehicle, in communication with the electronic controller, and configured to detect objects of the terrain; wherein the electronic controller is configured to:] [receive/receiving, via an electronic controller arranged on a vehicle and having access to a map of a terrain,] a navigation route through the terrain; [receive/receiving, via the electronic controller,] a signal from [a global positioning system (GPS)/the GPS] and [use/using] the signal to determine a current position; [detecting and communicating to the electronic controller, via a sensor arranged on the vehicle, an image frame displaying a text indicative of the next waypoint]/[receive from the sensor an image frame displaying a text indicative of the next waypoint] … [correlating, via the electronic controller,]/[correlate] the [detected] text to the next waypoint on the map of the terrain includes using a trained Neural Network architecture having a unified Neural Network structure configured to recognize the image frame and including: a fully-convolutional first Neural Network having an image input and at least one layer, and configured to recognize the text; and a convolutional second Neural Network having a text input and at least one layer and wherein an output from the at least one layer of the second Neural Network is merged with the at least one layer of the first Neural Network, and the first and second Neural Networks are trained together to output a mask score; and [setting, via the electronic controller,/set] an in-vehicle alert indicative of the [detected] text having been correlated to the next waypoint”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the receiving and detecting steps recited in claims 1 and 11 are recited at a high level of generality (i.e., as a general means of receiving and detecting data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The communicating, correlating using a trained Neural Network architecture, recognizing image/text, merging layers, outputting a score and setting an alert steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1 and 11 such as a generic “[via] an/the electronic controller”, “sensor”, “GPS" and “a trained Neural Network architecture having a unified Neural Network structure … a fully-convolutional first Neural Network … a convolutional second Neural Network …”, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “[via] an/the electronic controller”, “sensor”, “GPS" and “a trained Neural Network architecture having a unified Neural Network structure … a fully-convolutional first Neural Network … a convolutional second Neural Network …” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-4, 7-10, 12-14 and 17-20) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-4, 7-14 and 17-20 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20070233380A1) in view of Tran (US20210108926A1) in further view of Arunachalam (US20190027032A1).
Regarding claim 1, Tanaka discloses a method of vehicle navigation using terrain text recognition (see at least [0012] and [0029]), the method comprising: receiving, via an electronic controller arranged on a vehicle and having access to a map of a terrain, a navigation route through the terrain (see at least [0005], [0012] and [0024]); receiving, via the electronic controller, a signal from a global positioning system (GPS) and using the signal to determine a current position of the vehicle relative to the terrain (see at least [0023]); determining, via the electronic controller, a location of a next waypoint on the navigation route and relative to the current position of the vehicle (see at least [0012], [0028], [0036] and [0046]); detecting and communicating to the electronic controller, via a sensor arranged on the vehicle, an image frame displaying a text indicative of the next waypoint (see at least Figure 1, Figure 5, [0028], [0029], [0032] and [0036]); correlating, via the electronic controller, the detected text to the next waypoint on the map of the terrain (see at least Figure 4, [0029], [0032], [0033], [0036] and [0046]); and setting, via the electronic controller, an in-vehicle alert indicative of the detected text having been correlated to the next waypoint (see at least Figure 4, [0026], [0035], [0038] and [0039]).
Tanaka fails to disclose wherein correlating includes using/via a trained Neural Network architecture having/is a unified Neural Network structure configured to recognize the image frame and including: a fully-convolutional first Neural Network having an image input and at least one layer, and configured to recognize the text; and a convolutional second Neural Network having a text input and at least one layer; and wherein an output from the at least one layer of the second Neural Network is merged with the at least one layer of the first Neural Network. However, such matter is suggested by Tran (see at least [0027] and [0122]-[0124]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka to incorporate the teachings of Tran which teaches correlating includes using/via a trained Neural Network architecture having/is a unified Neural Network structure configured to recognize the image frame and including: a fully-convolutional first Neural Network having an image input and at least one layer, and configured to recognize the text; and a convolutional second Neural Network having a text input and at least one layer; and wherein an output from the at least one layer of the second Neural Network is merged with the at least one layer of the first Neural Network since they are both directed to vehicle navigation and incorporation of the teachings of Tran would increase accuracy when a trained Neural Network architecture is used and as such increase reliability of the overall system is ensured.
Tanaka as modified by Tran fails to disclose the first and second Neural Networks are trained together to output a mask score. However, such matter is suggested by Arunachalam (see at least [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka as modified by Tran to incorporate the teachings of Arunachalam which teaches the first and second Neural Networks are trained together to output a mask score since they are all directed to vehicle navigation and since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply for the neural networks to be trained together to output a mask score). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 2, Tanaka as modified by Tran and Arunachalam discloses determining, via the electronic controller, a distance from the current position to the determined location of the next waypoint (see at least Tanaka [0012], [0028], [0036] and [0046]).

Regarding claim 3, Tanaka as modified by Tran and Arunachalam discloses determining, via the electronic controller, whether the distance from the current position to the determined location of the next waypoint is within a threshold distance (see at least Tanaka [0012], [0028], [0036] and [0046]).

Regarding claim 4, Tanaka as modified by Tran and Arunachalam discloses wherein setting the in-vehicle alert is accomplished when the distance from the current position to the determined location of the next waypoint is within the threshold distance (see at least Tanaka [0012], [0026], [0028], [0035], [0036], [0038], [0039] and [0046]).

Regarding claim 7, Tanaka as modified by Tran discloses wherein setting the in-vehicle alert indicative of the detected text having been correlated to the next waypoint on the map of the terrain includes projecting, via a head-up display (HUD), a highlight icon onto a view of the next waypoint (see at least Tanaka Figure 4, [0026], [0035], [0038] and [0039]).
Tanaka as modified by Tran fails to disclose projecting a highlight icon representative of the mask score onto the display. However, such matter is suggested by Arunachalam (see at least [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka as modified by Tran to incorporate the teachings of Arunachalam which teaches projecting a highlight icon representative of the mask score onto the display since they are all directed to vehicle navigation and since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply projecting a highlight icon representative of the mask score onto the display). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 8, Tanaka as modified by Tran and Arunachalam discloses determining a field of vision of an occupant of the vehicle and setting the in-vehicle alert in response to the determined field of vision (see at least Tanaka Figure 5 and [0041]-[0043]).

Regarding claim 9, Tanaka as modified by Tran and Arunachalam discloses wherein determining the field of vision includes detecting an orientation of eyes of the occupant of the vehicle and setting the in-vehicle alert includes projecting the highlight icon in response to the detected orientation of eyes of the occupant of the vehicle (see at least Tanaka Figure 5 and [0041]-[0043]).

Regarding claim 11, Tanaka discloses a system for vehicle navigation using terrain text recognition (see at least [0012] and [0029]), the system comprising: an electronic controller arranged on a vehicle and having access to a map of a terrain (see at least Figure 1, Figure 5, [0012] and [0024]); a global positioning system (GPS) in communication with the electronic controller (see at least Figure 1, Figure 5 and [0023]); and a sensor arranged on the vehicle, in communication with the electronic controller, and configured to detect objects of the terrain (see at least Figure 1, Figure 5, [0028], [0029] and [0036]); wherein the electronic controller is configured to: receive a navigation route through the terrain (see at least [0005], [0012] and [0024]); receive a signal from the GPS and use the signal to determine a current position of the vehicle relative to the terrain (see at least [0023]); determine a location of a next waypoint on the navigation route and relative to the current position of the vehicle (see at least [0012], [0028], [0036] and [0046]); receive from the sensor an image frame displaying a text indicative of the next waypoint (see at least Figure 1, Figure 5, [0028], [0029], [0032] and [0036]); correlate the text to the next waypoint on the map of the terrain (see at least Figure 4, [0029], [0032], [0033], [0036] and [0046]); and set an in-vehicle alert indicative of the text having been correlated to the next waypoint (see at least Figure 4, [0026], [0035], [0038] and [0039]). The rest of claim 11 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 12 and 13, claims 12 and 13 are commensurate in scope with claims 2 and 3. See above for rejection of claims 2 and 3.

Regarding claim 14, Tanaka as modified by Tran and Arunachalam discloses wherein the electronic controller is configured to correlate the detected text to the next waypoint on the map of the terrain when the distance from the current position to the determined location of the next waypoint is within the threshold distance (see at least Tanaka [0012], [0026], [0028], [0035], [0036], [0038], [0039] and [0046]).

Regarding claims 17-19, claims 17-19 are commensurate in scope with claims 7-9, respectively. See above for rejection of claims 7-9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20070233380A1) in view of Tran (US20210108926A1) in further view of Arunachalam (US20190027032A1) and in yet further view of Censo (US20160258776A1).
Regarding claim 10, Tanaka as modified by Tran and Arunachalam fails to disclose wherein setting the in-vehicle alert further includes triggering an audible signal when the next waypoint appears in the determined field of vision. However, such matter is suggested by Censo (see at least Figure 4C, [0025] and [0044]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka as modified by Tran and Arunachalam to incorporate the teachings of Censo which teaches wherein setting the in-vehicle alert further includes triggering an audible signal when the next waypoint appears in the determined field of vision since they are all directed to vehicle navigation and incorporation of the teachings of Censo would ensure increased accuracy, reliability and user comfort since the driver will be very directly and accurately aware of what exactly the in-vehicle alert is directed to which would also avoid any unnecessary assumption which could result in danger. 

Regarding claim 20, claim 20 is commensurate in scope with claim 10. See above for rejection of claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667